  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 1 of 12 - Page ID # 56



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

NOLAN WYNN, an individual;

                       Plaintiff,                                 4:20CV3016

          vs.
                                                            PROTECTIVE ORDER
NOAH'S ARK PROCESSORS, LLC, a
foreign limited liability company;

                       Defendant.


     Upon consideration of the parties’ joint request for entry of a Protective Order,
(Filing No. 14), the Court enters the following Protective Order governing the disclosure
of confidential Discovery Material by a Producing Party to a Receiving Party in this
Action.

     1)     Definitions. As used in this Order:

            a. Action refers to the above-captioned litigation.

            b. Discovery Material includes all information exchanged between the parties,
               whether gathered through informal requests or communications between
               the parties or their counsel, or gathered through formal discovery conducted
               pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
               information within documents, depositions, deposition exhibits, and other
               written, recorded, computerized, electronic or graphic matter, copies, and
               excerpts or summaries of documents disclosed as required under Rule
               26(a).

            c. A Producing Party is a party to this litigation, or a non-party either acting on
               a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,
               that produces Discovery Material in this Action.

            d. A Receiving Party is a party to this litigation that receives Discovery Material
               from a Producing Party in this Action.

     2)     Confidential Discovery Material. This Protective Order applies to all


                                               1
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 2 of 12 - Page ID # 57



confidential Discovery Material produced or obtained in this case. For the purposes of
this Protective Order, confidential Discovery Material shall include:

          a. Commercial information relating to any party’s business including, but not
             limited to, tax data, financial information, financial or business plans or
             projections, proposed strategic transactions or other business
             combinations, internal audit practices, procedures, and outcomes, trade
             secrets or other commercially sensitive business or technical information,
             proprietary business and marketing plans and strategies, studies or
             analyses by internal or outside experts, competitive analyses, customer or
             prospective customer lists and information, profit/loss information, product
             or service pricing or billing agreements or guidelines, and/or confidential
             project-related information;

          b. Personnel data of the parties or their employees, including but not limited
             to employment application information; the identity of and information
             received from employment references; wage and income information;
             benefits information; employee evaluations; medical evaluation and
             treatment information and records; counseling or mental health records;
             educational records; and employment counseling, discipline, or
             performance improvement documentation;

          c. Information concerning settlement discussions and mediation, including
             demands or offers, arising from a dispute between a party and a non-party;

          d. Medical or mental health information;

          e. Records restricted or prohibited from disclosure by statute; and

          f. Any information copied or extracted from the previously described
             materials, including all excerpts, summaries, or compilations of this
             information or testimony, and documentation of questioning, statements,
             conversations, or presentations that might reveal the information contained
             within the underlying confidential Discovery Material.

     3)   Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this
Action.

          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial


                                             2
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 3 of 12 - Page ID # 58



              proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
              to each page that contains protected material.

          b. If only a portion or portions of the information on a document page qualifies
             for protection, the Producing Party must clearly identify the protected
             portion(s) (e.g., by using highlighting, underlining, or appropriate markings
             in the margins).

          c. If it is not feasible to label confidential Discovery Material as
             “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
             otherwise at the time of production that the material being produced is
             CONFIDENTIAL.

       Counsel for a disclosing party may further designate confidential Discovery
Material as CONFIDENTIAL--ATTORNEYS' EYES ONLY if such counsel concludes in
good faith that the material is or contains non-public information that is highly sensitive
proprietary information including, but not limited to, trade secrets, privileged information,
or nonpublic technical, financial, personal or business information. Discovery Material
designated as CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY means any
document which bears the legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY
or, if it is not feasible to label the Discovery Material, which the producing party indicates
via cover letter or otherwise at the time of production as CONFIDENTIAL - FOR
ATTORNEYS’ EYES ONLY.

     4)    Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made
             available for inspection before it is formally disclosed, Discovery Material
             that qualifies for protection under this Order must be clearly so designated
             before the material is disclosed or produced.

          b. If the Producing Party responds to discovery by making Discovery Material
             available for inspection, the Producing Party need not affix confidential
             designations until after the Receiving Party has selected the material it
             wants to receive. During the inspection and before the designation, all
             material made available for inspection is deemed “CONFIDENTIAL.” After
             the Receiving Party has identified the Discovery Material it wants produced,
             the Producing Party must determine which materials, or portions thereof,
             qualify for protection under this Order, and designate the materials as


                                              3
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 4 of 12 - Page ID # 59



               “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY as
               required under this order.

       5)   Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive confidential Discovery Material (hereinafter “Qualified Recipient”)
are:

            For information designated as CONFIDENTIAL:

            a. The Parties, including any members, council members, officers, board
               members, directors, employees, or other legal representatives of the
               parties;

            b. Legal counsel representing the parties, and members of the paralegal,
               secretarial, or clerical staff who are employed by, retained by, or assisting
               such counsel; including vendors who are retained to copy documents or
               electronic files, provide technical, litigation support, or mock trial services,
               or provide messenger or other administrative support services;

            c. Any non-expert witness during any deposition or other proceeding in this
               Action, and counsel for that witness;

            d. Potential witnesses and their counsel, but only to the extent reasonably
               related to the anticipated subject matter of the potential witness’s
               deposition, trial, or hearing testimony for this Action, so long as such
               persons agree to maintain the confidential Discovery Material in confidence
               per the terms of this Order, and provided that such persons may only be
               shown copies of confidential Discovery Material and may not retain any
               such material;

            e. Consulting or testifying expert witnesses who will be providing professional
               opinions or assistance for this Action based upon a review of the
               CONFIDENTIAL information, and the staff and assistants employed by the
               consulting or testifying experts;

            f. Any mediator or arbitrator retained by the parties to assist with resolving
               and/or settling the claims of this Action and members of the arbitrator’s or
               mediator’s staff and assistants;

            g. The parties’ insurers for this Action, and their staff and assistants, members,
               officers, board members, directors or other legal representatives;



                                               4
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 5 of 12 - Page ID # 60



          h. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing transcripts of
             testimony;

          i.   The court and its staff, any court reporter or typist recording or transcribing
               hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, or federal or
               state laws, or court orders, but solely for such contractual or legal purposes.

     For information designated as “CONFIDENTIAL INFORMATION-ATTORNEYS’
     EYES ONLY”:

          a. Legal counsel representing the Receiving Parties, and members of the
             paralegal, secretarial, or clerical staff who are employed by, retained by, or
             assisting such counsel;

          b. Consulting or testifying experts for the Receiving Party, defined to include
             only those experts retained or employed to assist the Receiving party in
             preparing for trial or any other proceeding in the Action and who need
             access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
             information to provide such assistance, and who are not employed by, or
             an agent or representative for, the Receiving Party, nor anticipated to
             become an employee, agent or representative of the Receiving Party in the
             near future;

          c. If necessary to promote alternative dispute resolution, any mediator or
             arbitrator (and their assistants or staff) retained by the parties who needs
             access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
             information to assist the parties with resolving the claims of this Action;

          d. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing transcripts of
             testimony; and

          e. The court and its staff, any court reporter or typist recording or transcribing
             hearings and testimony, and jurors.

     6)   Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:




                                              5
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 6 of 12 - Page ID # 61



          a. Require Qualified Recipients who are non-expert witnesses or expert
             witnesses and consultants and who receive information designated as
             “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY to
             review and agree to the terms of this Protective Order and execute a copy
             of the Agreement attached hereto as Appendix A before receiving
             confidential Discovery Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with case
             preparation or represent a witness that disclosure of the information
             designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
             EYES ONLY is prohibited as set forth herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to whom,
             along with the executed copies of the Appendix A Agreement.

     The prohibition on disclosing information designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY exists and is enforceable by the court
even if the person receiving the information fails or refuses to sign the Appendix A
Agreement.

     7)   Duty as to Designations.       Each     Producing    Party    that   designates
information or items as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES
ONLY must exercise reasonable care to limit any such designation to specific material
that qualifies under the appropriate standards, and designate only those parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is
not warranted are not swept unjustifiably within the ambit of this Order. Broadly
described, indiscriminate, or routinized designations are prohibited.

     8)   Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever. The parties acknowledge that some of the
information produced in this case may be protected health information, or contain such
information, within the meaning of the Health Insurance Portability and Accountability
Act (HIPAA). Consistent with 45 C.F.R. § 164.512(e)(1)(iv)(v), and as to the health
information requested, counsel and the Receiving Party:



                                            6
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 7 of 12 - Page ID # 62



          a. Shall not use or disclose the information for any purpose other than the
             litigating this Action;

          b. Shall return or destroy the protected health information (including all copies
             made) at the end of this Action; and

          c. Shall request, use and disclose only the minimum amount necessary to
             conduct this Action.

     9)   Maintaining      Confidentiality.       Discovery   Material     designated     as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY shall be held in
confidence by each Qualified Recipient to whom it is disclosed, shall be used only for
purposes of this action, and shall not be disclosed to any person who is not a Qualified
Recipient. Each party, each Qualified Recipient, and all counsel representing any party,
shall use their best efforts to maintain all information designated as “CONFIDENTIAL”
and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY in such a manner as to prevent
access, even at a hearing or trial, by individuals who are not Qualified Recipients.
Nothing herein prevents disclosure beyond the terms of this Protective Order if the party
claiming confidentiality consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY shall not be copied or otherwise
reproduced by the Receiving Party, except for transmission to Qualified Recipients,
without the written permission of the Producing Party or, in the alternative, by order of
the court. However, nothing herein shall restrict a Qualified Recipient from loading
confidential documents into document review platforms or programs for the purposes of
case or trial preparation or making working copies, abstracts, digests, and analyses of
information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
EYES ONLY under the terms of this Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
shall be provisionally filed under restricted access with the filing party’s motion for leave


                                              7
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 8 of 12 - Page ID # 63



to file restricted access documents. A party seeking to file Discovery Material under
restricted access must comply with the court’s rules and electronic docketing procedures
for filing such motions.

     12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY:

          a. Only Qualified Recipients may be present at a deposition in which such
             information is disclosed or discussed.

          b. All deposition testimony which discloses or discusses information
             designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
             EYES ONLY is likewise deemed designated as “CONFIDENTIAL” and/or
             CONFIDENTIAL--ATTORNEYS' EYES ONLY.

          c. Information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
             ATTORNEYS' EYES ONLY may be used at a nonparty deposition only if
             necessary to the testimony of the witness.

     13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step, contact
the Producing Party and confer in good faith to resolve the dispute. If the parties are
unable to resolve the dispute without court intervention, they shall schedule a conference
call with the magistrate judge assigned to the case before engaging in written motion
practice. If a written motion and briefing are necessary and the information in dispute
must be reviewed by the court to resolve that motion, the confidential information shall
be filed under restricted access pursuant to the court’s electronic docketing procedures.
The party that produced the information designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY bears the burden of proving it was
properly designated. The party challenging a “CONFIDENTIAL” and/or CONFIDENTIAL-
-ATTORNEYS' EYES ONLY designation must obtain a court order before disseminating
the information to anyone other than Qualified Recipients.

     14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL--



                                              8
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 9 of 12 - Page ID # 64



ATTORNEYS' EYES ONLY may be offered and received into evidence at trial or at any
hearing or oral argument. A party agreeing to the entry of this order does not thereby
waive the right to object to the admissibility of the material in any proceeding, including
trial. Any party may move the court for an order that Discovery Material designated as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY be reviewed in
camera or under other conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery
Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
EYES ONLY. The destroying party shall notify the producing party when destruction
under this provision is complete. If a party is unable to destroy all Discovery Material
designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY,
that material shall be returned to the Producing Party or the Producing Party’s counsel.
This Protective Order shall survive the final termination of this action, and it shall be
binding on the parties and their legal counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the right
of any party to ask the court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are joined in
this action, they shall not have access to Discovery Material as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY until the newly joined party, by its counsel,
has executed and, at the request of any party, filed with the court, its agreement to be
fully bound by this Protective Order.

     18) Sanctions.

          a. Any party subject to the obligations of this order who is determined by the
              court to have violated its terms may be subject to sanctions imposed by
              the court under Rule 37 of the Federal Rules of Civil Procedure and the
              court’s inherent power.



                                             9
4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 10 of 12 - Page ID # 65



       b. Confidentiality designations that are shown to be clearly unjustified or that
          have been made for an improper purpose (e.g., to unnecessarily prolong
          or encumber the case development process or to impose unnecessary
          expenses and burdens on other parties) expose the designating party to
          sanctions. Upon discovering that information was erroneously designated
          as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY,
          the Producing Party shall promptly notify all other Parties of the improper
          designation

  19) Inadvertent Disclosure of Protected Discovery Material.

       a. A Producing Party that inadvertently fails to properly designate Discovery
          Material as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS'
          EYES ONLY shall have 14 days from discovering the oversight to correct
          that failure. Such failure shall be corrected by providing written notice of
          the error to every Receiving Party.

       b. Any Receiving Party notified that confidential Discovery Material was
          received without the appropriate confidentiality designation as authorized
          under this order shall make reasonable efforts to retrieve any such
          documents distributed to persons who are not Qualified Recipients under
          this order, and as to Qualified Recipients, shall exchange the undesignated
          or improperly designated documents with documents that include the
          correct “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
          ONLY designation.

  20) Disclosure of Privileged or Work Product Discovery Material.

       a. The production of attorney-client privileged, or work-product protected
          electronically stored information (“ESI”) or paper documents, whether
          disclosed inadvertently or otherwise, is not a waiver of the privilege or
          protection from discovery in this case or in any other federal or state
          proceeding. This Protective Order shall be interpreted to provide the
          maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
          contained herein is intended to or shall serve to limit a party’s right to
          conduct a review of documents, ESI or information (including metadata) for
          relevance, responsiveness and/or segregation of privileged and/or
          protected information before production.

       b. Any party who discloses documents that are privileged or otherwise immune
          from discovery shall promptly upon discovery of such disclosure, advise the
          Receiving Party and request that the documents be returned. The Receiving


                                         10
 4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 11 of 12 - Page ID # 66



            Party shall return such produced documents or certify their destruction,
            including all copies, within 14 days of receiving such a written request. The
            party returning such produced documents may thereafter seek re-
            production of any such documents pursuant to applicable law.



Dated this 21st day of April, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                          11
  4:20-cv-03016-JMG-CRZ Doc # 16 Filed: 04/21/20 Page 12 of 12 - Page ID # 67




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



                      Plaintiff,
                                                                EXHIBIT A
        vs.



                      Defendant.


       I hereby acknowledge that I am about to receive Confidential Information supplied
in connection with the above-captioned case. I understand that such information is being
provided to me pursuant to the terms and restrictions of the Protective Order entered in
this case. I have been given a copy of the Protective Order, have read the Protective
Order, and agree to be bound by its terms. I understand that Confidential Information as
defined in the Protective Order, or any notes or other records that may be made regarding
any such materials, shall not be disclosed to any persons except as permitted by the
Protective Order.


Click or tap to enter a date..




 Printed Name                                   Signature




                                           12
